Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/19/2020 has been entered. Claim 1-20 remain pending in the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrler et al. (US 20120159359 A1 hereinafter Ehrler) in view of Genochio et al. (US 20130086107 A1 hereinafter Genochio) in view of GOTESDYNER et al. (US 20120192016 A1 hereinafter Gotesdyner).

As to independent claim 1, Ehrler teaches a method comprising: 

wherein each panel template in the plurality of panel templates includes a query and a format used for displaying a data visualization, wherein a change to a query in the panel template causes  the dashboard to be updated in response to the change to the query by virtue of the reference to the panel template being included in the dashboard; and [template with realtime links to data sources using queries, and visualization format (different charts) Fig.1,  ¶9, ¶15, ¶12 "The selection of any of the links Link1-Link 4 may cause the generation of a query that provides data in near, real-time. The queries may include attributes that tailor the query to a specific file, or specific area of a data source"]
wherein causing display of the dashboard further comprises: [Fig. 1 illustrates displayed panel (fields) ¶9]
for each panel to be displayed as a displayed panel:  [Fig. 1 illustrates displayed panel (fields) ¶9]
executing the query included in the particular panel template to generate query results; and [query that provides data ¶12 "The selection of any of the links Link1-Link 4 may cause the generation of a query that provides data in near, real-time. The queries may include attributes that tailor the query to a specific file, or specific area of a data source"]

Ehrler does not specifically teach wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard.
However, Genochio teaches wherein the dashboard includes a reference to the panel template but does not include the panel template, [template has a reference name/id Fig. 3A 322 ¶47]
wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard; and [template includes search criteria which is a query that may change/updated according to search input and selects format for a chart ¶43, ¶47-49 "enables a user to store search criteria as a "template""]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the drill down dashboard interface by Ehrler by incorporating the wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard disclosed by Genochio because both techniques address the same field of dashboard interfaces controlling content and by incorporating Genochio into Ehrler enables users to better define search criteria to their desires [Genochio ¶3]

However, Gotesdyner teaches retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel; [panel specific templates ¶119 "a specific template overlaid on a top of one or more baseline display panels of the dashboard"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the dashboard interfaces by Ehrler and Genochio by incorporating the retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel; [panel specific templates ¶119 "a specific template overlaid on a top of one or more baseline display panels of the dashboard disclosed by Gotesdyner because all techniques address the same field of dashboard interfaces controlling content and by incorporating Gotesdyner into Ehrler and Genochio provides improved monitoring for more useful detection and prediction of problems in a network [Gotesdyner ¶7]

As to dependent claim 2, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein each panel template in the plurality of panel templates includes a definition of an input that (i) defines an aspect of or constrains the query in the panel template, or [Ehrler templates customized with data links (query) and changes data ¶12, ¶15 "customize selected dashboard template by populating a dashboard with selected data from a data location (at step 310). The process at 320 may create data links in the dashboard to the data location of data to be used in the dashboard,"]
(ii) that affects a display of query results generated by executing the query in that panel template.  [Ehrler control to drill or select chart (effects display) ¶9]

As to dependent claim 3, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein each panel template in the plurality of panel templates includes a definition of a local input that defines an aspect of or constrains the query in the panel template.  [Ehrler tailor query or drill down ¶12]

As to dependent claim 4, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein each panel template in the plurality of panel templates includes a definition of a local input that affects display of query results generated by executing the query in that panel template.   [Ehrler details/link selection and drill down input Fig. 1-2 and ¶12]

As to dependent claim 5, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein each panel template associated with the at least one displayed panel in the dashboard each include a same definition of a global input that defines an aspect of or constrains the queries in the associated panel template.  [Genochio template/criteria includes search input ¶47, ¶49]

As to dependent claim 6, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein each panel template associated with the at least one displayed panel includes a same definition of a global input that affects how the at least one displayed panel displays the query results generated by executing the query in the associated panel template.   [Genochio Fig. 3A illustreates results of template/criteria with search input ¶47, ¶49]

claim 7, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein a panel template associated with a displayed panel among the at least one displayed panel includes a definition of a local input that  is represented by a graphical control element located inside the displayed panel in the dashboard, and wherein an entry for the local input can be received through the graphical control element.  [Ehrler Fig. 1 illustrates local controls such as 123, 125, 127 for changing each section of dashboard ¶9 "control 127 that allows a user to select a section of the pie"]

As to dependent claim 8, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein each panel template associated with the at least one displayed panel includes a same definition of a global input, wherein the global input is represented by a graphical control element located outside the at least one displayed panel, and wherein an entry for the global input can be received through the graphical control element.  [Ehrler control 120 category for all fields 120 ¶9]

As to dependent claim 9, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the query included in each panel template in the plurality of panel templates includes a search of time-series data or events derived from any of: log data, messages, network packet data, performance measurements, or sensor measurements. [GOTESDYNER Fig. 4 illustrates dashboard with trends including performance and data packets over time  ¶80, ¶144 "metrics over a period of time"]

claim 10, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the query included in each panel template in the plurality of panel templates corresponds to a search of machine data. [GOTESDYNER monitored measurements of network device (machine) ¶52 "monitoring unit 112 is configured to collect and/or retrieve occurrence data for network device 110a"]

As to dependent claim 11, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the query included in each panel template in the plurality of panel templates corresponds to a search of log data.  [GOTESDYNER logged data including monitored measurements of alarms CPU etc. ¶52 "monitoring unit 112 is configured to collect and/or retrieve occurrence data for network device 110a"]

As to dependent claim 12, the rejection of claim 1 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the format for displaying the visualization of data specified in each panel template in the plurality of panel templates corresponds to a bar chart, a pie chart, a line graph, a scatter plot, a bubble chart, data visualization, or a table.  [Ehrler Fig. 1 illustrates bar, pie charts visualization (lists) ¶9 "a list of the names of the persons in the respective categories (i.e., Sales, Production, Finance and Administration, and so on). Similarly, data presentation field 131 shows an overview of key positions"]

As to independent claim 13, Ehrler teaches One or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by 
causing display of a dashboard, that includes a plurality of displayed panels, at least one displayed panel of the plurality of displayed panels being derived from a panel template among a plurality of panel templates, wherein the dashboard includes a reference to the panel template,  [Fig. 1 illustrates a displayed dashboard with panels (fields 130-133) based on a template named (referenced) ¶9 "The heading bar 110 indicates the name of the dashboard template"; ¶13 "The dashboard template 225 may be one of many templates from which a user may select."]
wherein each panel template in the plurality of panel templates includes a query and a format used for displaying a data visualization, wherein a change to a query in the panel template causes  the dashboard to be updated in response to the change to the query by virtue of the reference to the panel template being included in the dashboard; and [template with realtime links to data sources using queries, and visualization (charts) Fig.1,  ¶9, ¶15, ¶12 "The selection of any of the links Link1-Link 4 may cause the generation of a query that provides data in near, real-time. The queries may include attributes that tailor the query to a specific file, or specific area of a data source"]
wherein causing display of the dashboard further comprises: [Fig. 1 illustrates displayed panel (fields) ¶9]
for each panel to be displayed as a displayed panel:  [Fig. 1 illustrates displayed panel (fields) ¶9]
executing the query included in the particular panel template to generate query results; and [query that provides data ¶12 "The selection of any of the links Link1-Link 4 may cause the 
causing display of a data visualization in that particular panel using the query results. [Fig. 1 illustrates charts in panels (fields) that visualize data ¶9]
Ehrler does not specifically teach wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard.
However, Genochio teaches wherein the dashboard includes a reference to the panel template but does not include the panel template, [template has a reference name/id Fig. 3A 322 ¶47]
wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard; and [template includes search criteria which is a query that may change/updated according to search input and selects format for a chart ¶43, ¶47-49 "enables a user to store search criteria as a "template""]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the drill down dashboard interface by Ehrler by incorporating the wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard disclosed by Genochio because both techniques 
Ehrler and Genochio do not specifically teach retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel.
However, Gotesdyner teaches retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel; [panel specific templates ¶119 "a specific template overlaid on a top of one or more baseline display panels of the dashboard"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the dashboard interfaces by Ehrler and Genochio by incorporating the retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel; [panel specific templates ¶119 "a specific template overlaid on a top of one or more baseline display panels of the dashboard disclosed by Gotesdyner because all techniques address the same field of dashboard interfaces controlling content and by incorporating Gotesdyner into Ehrler and Genochio provides improved monitoring for more useful detection and prediction of problems in a network [Gotesdyner ¶7]

As to dependent claim 14, the rejection of claim 13 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the query included in each panel template in the plurality of panel templates corresponds to a search of machine data. [GOTESDYNER monitored measurements of network device (machine) ¶52 "monitoring unit 112 is configured to collect and/or retrieve occurrence data for network device 110a"]

claim 15, the rejection of claim 13 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the query included in each panel template in the plurality of panel templates corresponds to a search of log data.  [GOTESDYNER logged data including monitored measurements of alarms CPU etc. ¶52 "monitoring unit 112 is configured to collect and/or retrieve occurrence data for network device 110a"]

As to dependent claim 16, the rejection of claim 13 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the format for displaying the visualization of data specified in each panel template in the plurality of panel templates corresponds to a bar chart, a pie chart, a line graph, a scatter plot, a bubble chart, data visualization, or a table.  [Ehrler Fig. 1 illustrates bar, pie charts visualization (lists) ¶9 "a list of the names of the persons in the respective categories (i.e., Sales, Production, Finance and Administration, and so on). Similarly, data presentation field 131 shows an overview of key positions"]

As to independent claim 17, Ehrler teaches an apparatus comprising: [computer ¶14] a memory having processor-readable instructions stored therein; and a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor, configure the processor to perform a plurality of functions, including functions for: [medium with executable instructions ¶16 and processor ¶8]
causing display of a dashboard, that includes a plurality of displayed panels, at least one displayed panel of the plurality of displayed panels being derived from a panel template among a plurality of panel templates, wherein the dashboard includes a reference to the panel template,  [Fig. 1 illustrates a displayed dashboard with panels (fields 130-133) based on a template named 
wherein each panel template in the plurality of panel templates includes a query and a format used for displaying a data visualization, wherein a change to a query in the panel template causes  the dashboard to be updated in response to the change to the query by virtue of the reference to the panel template being included in the dashboard; and [template with realtime links to data sources using queries, and visualization (charts) Fig.1,  ¶9, ¶15, ¶12 "The selection of any of the links Link1-Link 4 may cause the generation of a query that provides data in near, real-time. The queries may include attributes that tailor the query to a specific file, or specific area of a data source"]
wherein causing display of the dashboard further comprises: [Fig. 1 illustrates displayed panel (fields) ¶9]
for each panel to be displayed as a displayed panel:  [Fig. 1 illustrates displayed panel (fields) ¶9]
executing the query included in the particular panel template to generate query results; and [query that provides data ¶12 "The selection of any of the links Link1-Link 4 may cause the generation of a query that provides data in near, real-time. The queries may include attributes that tailor the query to a specific file, or specific area of a data source"]
causing display of a data visualization in that particular panel using the query results. [Fig. 1 illustrates charts in panels (fields) that visualize data ¶9]
Ehrler does not specifically teach wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein a change to a query in the panel 
However, Genochio teaches wherein the dashboard includes a reference to the panel template but does not include the panel template, [template has a reference name/id Fig. 3A 322 ¶47]
wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard; and [template includes search criteria which is a query that may change/updated according to search input and selects format for a chart ¶43, ¶47-49 "enables a user to store search criteria as a "template""]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the drill down dashboard interface by Ehrler by incorporating the wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard disclosed by Genochio because both techniques address the same field of dashboard interfaces controlling content and by incorporating Genochio into Ehrler enables users to better define search criteria to their desires [Genochio ¶3]
Ehrler and Genochio do not specifically teach retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel.
However, Gotesdyner teaches retrieving a particular panel template from the plurality of panel templates that is associated with that displayed panel; [panel specific templates ¶119 "a specific template overlaid on a top of one or more baseline display panels of the dashboard"]


As to dependent claim 18, the rejection of claim 17 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the query included in each panel template in the plurality of panel templates corresponds to a search of machine data. [GOTESDYNER monitored measurements of network device (machine) ¶52 "monitoring unit 112 is configured to collect and/or retrieve occurrence data for network device 110a"]

As to dependent claim 19, the rejection of claim 17 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the query included in each panel template in the plurality of panel templates corresponds to a search of log data.  [GOTESDYNER logged data including monitored measurements of alarms CPU etc. ¶52 "monitoring unit 112 is configured to collect and/or retrieve occurrence data for network device 110a"]

As to dependent claim 20, the rejection of claim 17 is incorporated. Ehrler, Genochio and Gotesdyner further teach wherein the format for displaying the visualization of data specified in 

Response to Arguments	
Applicant's arguments filed 05/19/2021. In the remark, applicant argues that: 	
(1) Ehrler, Haley and Gotesdyner fail to teach "wherein the dashboard includes a reference to the panel template but does not include the panel template, wherein each panel template in the plurality of panel templates includes a query and a format used for displaying a data visualization, wherein a change to a query in the panel template causes the dashboard to be updated in response to the change to the query as a result of the reference to the panel template being included in the dashboard; and" as recited by amended claim 1. Ehler link causes query and are not in template See Fig. 2 ¶12-15. See Haley ¶12

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over Ehler in view of Genochio and Gotesdyner as set forth above. 

Conclusion
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hua et al.  (US 20150168949 A1) teaches dashboard templates that present real time charts (see Fig. 3 and ¶67)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143